            Case 2:21-cv-00718-EGS Document 7 Filed 04/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM PASSARELLA JR.                             :
LG-6537,                                           :
                                                   :
                               Plaintiff,          :          CIVIL ACTION NO. 21-718
                                                   :
       v.                                          :
                                                   :
MICHAEL STACKOW (District Attorney);               :
WENDY GOLDSTEIN (PD); PETER                        :
F. MARCELLINO (15th District); and                 :
ANTHONY J. DEFINO (Judge),                         :
                                                   :
                               Defendants.         :

                                              ORDER

       AND NOW, this 19th day of April, 2021, after considering the application for leave to

proceed in forma pauperis (Doc. No. 4), prisoner trust fund account statement (Doc. No. 5), and

complaint (Doc. No. 1) filed by the pro se plaintiff, William Passarella, Jr.; and for the reasons set

forth in the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 4) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

       2.      William J. Passarella, Jr., #LG-6537, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of the case. The court

directs the Superintendent of SCI – Mahanoy or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Passarella’s inmate account; or (b)

the average monthly balance in Passarella’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this order to the court with a reference

to the docket number for this case. In each succeeding month when the amount in Passarella’s
            Case 2:21-cv-00718-EGS Document 7 Filed 04/19/21 Page 2 of 2




inmate trust fund account exceeds $10.00, the Superintendent or other appropriate official shall

forward payments to the Clerk of Court equaling 20% of the preceding month’s income credited

to Passarella’s inmate account until the fees are paid. Each payment shall refer to the docket

number for this case;

       3.      The Clerk of Court is DIRECTED to SEND a copy of this order to the

Superintendent of SCI – Mahanoy;

       4.      The complaint (Doc. No. 1) is DEEMED filed;

       5.      The complaint (Doc. No. 1) is DISMISSED WITH PREJUDICE; and

       6.      The Clerk of Court shall CLOSE this case.


                                                   BY THE COURT:



                                                   /s/ Edward G. Smith
                                                   EDWARD G. SMITH, J.




                                               2
